Mr. Justice Clark:
delivered the opinion of the court, February 21st, 1887.
Upon due consideration of the reasons filed for a re-argument of this case, we have concluded that judgment should not have been entered on the verdict. The verdict was for the plaintiff, but it was for the plaintiff, subject to the opinion of the court on a question of law reserved — whether the plaintiff is entitled to one third part of the land, or one ninth part thereof only. No fact is stated upon the record upon which this question maybe determined; but no judgment should have been entered until the point, therein expressly reserved, was adjudicated; and, as stated in the opinion, there is no foundation upon which to rest a decision.
Where a point has been improperly reserved, and judgment entered for the defendant, non obstante veredicto, in the court *361below, this court will not enter judgment on the verdict for the plaintiff, if it be apparent that the ends of justice require another trial: Patton v. Railway Co., 96 Penn., 169; Johnston & Co. v. United Presbyterian Board of Pub., 17 Legal Jour., 164. And when a verdict is subject to the opinion of the court on a question of law reserved, for either one of two things, and the question is so defectively reserved that it cannot be determined, we think the verdict should be set aside for uncertainty.
The entry of judgment in this court is amended by striking out the word “ affirmed,” and inserting in lieu thereof the words, “reversed, and venire facias denovo awarded.”